      Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 1 of 25




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


EXPRESS MOBILE, INC.,

                        Plaintiff,    Civil Action No. 6:20-cv-00805-ADA

     v.

ATLASSIAN CORP. PLC AND
ATLASSIAN, INC.,

                        Defendants.


          DEFENDANTS ATLASSIAN CORP. PLC AND ATLASSIAN, INC.’S
           MOTION TO DISMISS PLAINTIFF EXPRESS MOBILE, INC.’S
                 COMPLAINT FOR PATENT INFRINGEMENT
         Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 2 of 25




                                               TABLE OF CONTENTS

                                                                                                                                       Page

I.     BACKGROUND .................................................................................................................2

II.    LEGAL STANDARD..........................................................................................................2

III.   ARGUMENT .......................................................................................................................3

       A.        Express Mobile’s Direct Infringement Allegations Are Not
                 Plausible. ..................................................................................................................3

       B.        Express Mobile Has Not Alleged Facts Sufficient to Support an
                 Induced Infringement Claim. .................................................................................13

       C.        Express Mobile’s Enhanced Damages Request Should Be
                 Dismissed. ..............................................................................................................18

IV.    CONCLUSION ..................................................................................................................19




                                                                    i
            Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 3 of 25




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Affinity Labs of Tex., LLC v. Blackberry Ltd.,
    No. 13-362-WSS-JCM, 2014 WL 12551207 (W.D. Tex. Apr. 30, 2014) .........................14, 17

Aguirre v. Powerchute Sports, LLC,
   No. 10-702-XR, 2011 WL 2471299 (W.D. Tex. June 17, 2011) ............................................17

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .........................................................................................................2, 6, 17

Atlas IP, LLC v. Commonwealth Edison Co.,
    686 F. App’x 921 (Fed. Cir. 2017) ............................................................................................4

Atlas IP, LLC v. Exelon Corp.,
    189 F. Supp. 3d 768 (N.D. Ill. 2016) .........................................................................................4

Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) .....................................................................................................2, 3, 6, 17

In re Bill of Lading Transmission,
    681 F.3d 1323 (Fed. Cir. 2012)................................................................................................14

Castlemorton Wireless, LLC v. Bose Corp.,
   No. 20-29-ADA, 2020 WL 6578418 (W.D. Tex. July 22, 2020) ............................................17

Commil USA, LLC v. Cisco Sys., Inc.,
  135 S. Ct. 1920 (2015) .............................................................................................................14

De La Vega v. Microsoft Corp.,
   No. 19-612-ADA, 2020 WL 3528411 (W.D. Tex. Feb. 11, 2020)................................6, 12, 14

Deere & Co. v. AGCO Corp.,
   No. 18-827-CFC, 2019 WL 668492 (D. Del. Feb. 19, 2019) ............................................14, 16

Express Mobile, Inc. v. Egrove Sys. Corp.,
   No. 17-703-RGA, 2020 WL 109251 (D. Del. Jan. 9, 2020) ......................................................1

Finjan, Inc. v. Cisco Sys. Inc.,
   No. 17-72-BLF, 2017 WL 2462423 (N.D. Cal. June 7, 2017) ................................................19

Ganas, LLC v. Dell Inc.,
   No. 12-324-JRG, 2013 WL 12144147 (E.D. Tex. July 25, 2013) ...........................................19



                                                                   ii
            Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 4 of 25




Global-Tech Appliances, Inc. v. SEB S.A.,
   563 U.S. 754 (2011) .................................................................................................................14

Google LLC v. Princeps Interface Techs. LLC,
   No. 19-6566-EMC, 2020 WL 1478352 (N.D. Cal. Mar. 26, 2020) ........................................17

Halo Elecs., Inc. v. Pulse Elecs., Inc.,
   136 S. Ct. 1923 (2016) .............................................................................................................19

Inhale, Inc. v. Gravitron, LLC,
   No. 18-762-LY, 2018 WL 7324886 (W.D. Tex. Dec. 10, 2018) ............................................18

Iron Oak Techs., LLC v. Acer Am. Corp.,
    No. 17-143-RP, 2017 WL 9477677 (W.D. Tex. Nov. 28, 2017) ............................................15

Joao Control & Monitoring Sys., LLC v. Protect Am., Inc.,
   No. 14-134-LY, 2015 WL 3513151 (W.D. Tex. Mar. 24, 2015) ............................................18

Lone Star Fund V (U.S.) L.P. v. Barclays Bank PLC,
   594 F.3d 383 (5th Cir. 2010) ...................................................................................................16

Maxell Ltd. v. Apple Inc.,
  No. 19-36-RWS, 2019 WL 7905455 (E.D. Tex. Oct. 23, 2019) .............................................16

Meetrix IP, LLC v. Cisco Sys., Inc.,
   No. 18-309-LY, 2018 WL 8261315 (W.D. Tex. Nov. 30, 2018) ............................................19

Microsoft Corp. v. DataTern, Inc.,
   755 F.3d 899 (Fed. Cir. 2014)..................................................................................................14

Vega v. Maxim Integrated Prods., Inc.,
   No. 15-1138-DAE, 2016 WL 9450607 (W.D. Tex. June 14, 2016)..........................................3

Rules

Fed. R. Civ. P. 12(b)(6)....................................................................................................................2




                                                                    iii
         Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 5 of 25




       In 2015, Express Mobile started suing companies that provide internet-based tools and

has not slowed down since. None of the cases have gone to trial, and Express Mobile has

demonstrated a willingness to settle cases for nuisance value, or walk away completely. See

Express Mobile, Inc. v. Egrove Sys. Corp., No. 17-703-RGA, 2020 WL 109251, at *2 & n.2 (D.

Del. Jan. 9, 2020). As Express Mobile’s litigation efforts have progressed, its infringement

theories have continued to stretch to cover an expanding list of defendants. Express Mobile now

targets Defendants Atlassian Corp. Plc and Atlassian, Inc. (collectively, “Atlassian”) and its

software products for document collaboration (Confluence), visual project collaboration (Trello),

and project and issue tracking (JIRA).

       The fundamental problem with Express Mobile’s direct infringement allegations is that

they are almost entirely conclusory and simply parrot the language of the claims. For many

elements, Express Mobile does not point to anything specific in Atlassian’s products that

allegedly meets the claim limitations under any claim construction. Indeed, despite the fact that

Express Mobile accuses three separate and distinct Atlassian products, its infringement

allegations are almost identical for each product. And its infringement claims are unsupported

by any factual allegations sufficient to make Express Mobile’s allegations plausible.

       Express Mobile’s induced infringement and willful infringement theories are also flawed.

Express Mobile concedes that it did not even provide Atlassian notice of the asserted patent

numbers until February 6, 2020, over two months after the December 2, 2019 expiration of the

’397 patent. And yet, Express Mobile bizarrely maintains claims that Atlassian induced and

willfully infringed that expired patent. Express Mobile’s induced and willful infringement

claims for the remaining three patents fare no better. Express Mobile’s February 2020 letter

asserts infringement of just one of the four asserted patents, and makes no mention at all of JIRA




                                                 1
         Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 6 of 25




(one of the three accused products). In any event, Express Mobile has not pleaded facts

supporting a plausible inference that Atlassian acted with the requisite knowledge, specific

intent, or egregious conduct.

       Thus, despite filing over 100 suits, Express Mobile’s Complaint against Atlassian does

not include facts sufficient to make any of its infringement claims plausible. By failing to

identify any specific components in the accused Atlassian products that allegedly correspond to

the claim limitations, Express Mobile fails to put Atlassian on notice of the claims against it, and

the Complaint should be dismissed in its entirety.

I.     BACKGROUND

       This case involves four patents: U.S. Patent Nos. 6,546,397 (“the ’397 patent”);

9,063,755 (“the ’755 patent”); U.S. Patent No. 9,471,287 (“the ’287 patent”); and 9,928,044

(“the ’044 patent”) (collectively the “Patents-In-Suit”). The ’397 patent expired on December 2,

2019. Express Mobile alleges that roughly two months later, on February 6, 2020, Express

Mobile notified Atlassian of the Patents-In-Suit. D.I. 1 ¶¶ 36, 90, 156 & 198.1 Seven months

later, on September 1, 2020, Express Mobile filed this action accusing Atlassian of infringing the

four Patents-In-Suit, based on Atlassian’s manufacture, sale, and use of its Confluence, Trello,

and JIRA products. D.I. 1. ¶ 26.

II.    LEGAL STANDARD

       A complaint is subject to dismissal under Rule 12(b)(6) when it fails to include “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). The “mere possibility of misconduct” is not enough. See Ashcroft v. Iqbal, 556


1
  Express Mobile does not attach a copy of the February 6, 2020 letter to the Complaint, and
alleges only that that the letter provided notice of the Patents-In-Suit, and not any allegation of
infringement.


                                                  2
         Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 7 of 25




U.S. 662, 679 (2009). A complaint that alleges facts merely consistent with liability “stops short

of the line between possibility and plausibility” and should be dismissed. Twombly, 550 U.S. at

546. In patent cases, to avoid dismissal, “a plaintiff must allege facts that a particular device

infringed the patent at issue.” Vega v. Maxim Integrated Prods., Inc., No. 15-1138-DAE, 2016

WL 9450607, at *3 (W.D. Tex. June 14, 2016).

III.   ARGUMENT

       A.       Express Mobile’s Direct Infringement Allegations Are Not Plausible.

       A common flaw permeates all of Express Mobile’s infringement allegations: Express

Mobile asserts that the claim limitations are met by the accused Atlassian products, but it does

not allege which components of the Atlassian products purportedly correspond to which claim

elements, or offer any factual support for its allegations. Express Mobile’s direct infringement

allegations follow the same rubric for each patent and product: (1) a description of the patented

invention, e.g., D.I. 1 ¶¶ 16–25 (describing the ’397 patent); (2) identification and claim

language for one asserted claim, e.g., id. ¶¶ 27–28 (claiming Confluence infringes Claim 1 of the

’397 patent and providing the claim language); and (3) allegations that the product meets the

claim limitations, consisting almost entirely of conclusory statements parroting the claim

language, e.g., id. ¶¶ 29–35 (alleging Confluence meets the claim limitations of Claim 1 of the

’397 patent).

       The crucial third step—allegations about how each product purportedly meets each claim

limitation—is plainly deficient across the board. For every patent and for every product, Express

Mobile’s allegations consist of conclusory assertions, parroting the claim language and

peppering in references to Atlassian’s product names. Compare id. ¶ 28 (Claim 1 of the ’397

patent requires “(c) storing information representative of said one or more user-selected settings

in a database”) with id. ¶ 33 (“On information and belief, Confluence stored user-selected


                                                  3
         Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 8 of 25




settings in a database.”). The few product-specific facts Express Mobile sprinkles in to give the

appearance of specificity fail to tie the product’s functionality to the claim limitations in a way

that makes infringement plausible.

       Express Mobile’s approach of parroting the claim language and sprinkling in references

to Atlassian product names (without identifying instrumentalities of those products that

purportedly meet the claim elements) is laid bare by the fact that the infringement allegations for

any given claim do not vary substantively from product to product. Confluence, Trello, and

JIRA are different products with different code bases, D.I. 1 ¶ 11, yet Express Mobile’s virtually

verbatim infringement allegations suggest they all infringe each of the four distinct Patents-In-

Suit in exactly the same manner. Compare id. ¶¶ 29–35 (Confluence) with id. ¶¶ 43–49 (Trello)

and id. ¶¶ 58–64 (JIRA).

       In the absence of actual factual allegations, the Court and Atlassian cannot test whether

infringement is plausible. Pleading factual support for infringement allegations is required

because those facts may show that there is no plausible infringement theory. See Atlas IP, LLC

v. Exelon Corp., 189 F. Supp. 3d 768, 778 (N.D. Ill. 2016), aff’d sub nom. Atlas IP, LLC v.

Commonwealth Edison Co., 686 F. App’x 921 (Fed. Cir. 2017) (court concluded infringement

was implausible under “any reasonable construction” based on plaintiff’s “detailed description of

how the Network Products function”). As explained below for each Patent-In-Suit, Express

Mobile’s generic pleading approach fails to provide any facts that make infringement by any of

the Atlassian products plausible. The Complaint should thus be dismissed in its entirety.

               1.      The ’397 Patent Direct Infringement Allegations Are Deficient.

       Express Mobile’s infringement allegations for the ’397 patent, Counts I–III, simply

repeat (in triplicate) the claim language, swapping out the product names and a few minor details

from count to count. When stripped of the conclusory statements, the infringement allegations


                                                  4
            Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 9 of 25




are almost non-existent, and there certainly are not enough facts to make it plausible that each of

the claim limitations is met.

          For example, the chart below compares certain claim limitations to the associated

allegations relating to Atlassian’s product, Confluence, and demonstrates that nearly every

allegation merely parrots claim language and fails to give rise to a plausible inference that the

related claim limitation is met.2

           ’397 Patent Claim 1 Limitation                         Confluence Allegation(s)
    A method to allow users to produce Internet        “Confluence practiced a method to allow users
    websites on and for computers having a             to produce Internet webpages on and for
    browser and a virtual machine capable of           computers having a browser and a virtual
    generating displays                                machine capable of generating displays.” ¶ 29.
    (c) storing information representative of said     “On information and belief, Confluence stored
    one or more user-selected settings in a            user-selected settings in a database.” ¶ 33.3
    database;
    (e) building one or more webpages to               “Those user-selectable settings corresponded
    generate said website from at least a portion      to commands to a virtual machine. When a
    of said database and at least one run time         setting was selected, Confluence used it to
    file, where said at least one run time file uses   generate JSON code. One or more run time
    information stored in said database to             files containing HTML and JavaScript code
    generate virtual machine commands for the          communicated with the Confluence web server
    display of at least a portion of said one or       to send and retrieve the encoded user-selected
    more webpages.                                     settings and thus generate the page.” ¶ 34.

                                                       “. . . when a user first loaded Confluence, the
                                                       Confluence web server sent the run time files
                                                       to the user’s web browser. The run time files
                                                       then communicated with the Confluence web
                                                       server to retrieve the user-selectable settings
                                                       stored in the database, and used them to
                                                       generate virtual machine commands in the
                                                       form of JSON code, which was sent to the web
                                                       browser. The web browser’s virtual machine
                                                       executed the JSON code. That execution, in
                                                       combination with the commands in the run

2
  The chart below is not an exhaustive list of all of the Complaint’s deficiencies relating to the
’397 patent.
3
  The Complaint also alleges that Confluence sent information to Atlassian’s servers and stored it
in a database, D.I. 1 ¶ 13, but no database is identified.


                                                       5
        Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 10 of 25




       ’397 Patent Claim 1 Limitation                          Confluence Allegation(s)
                                                   time files, generated the page in accordance
                                                   with the saved settings.” ¶ 35.

       These allegations are entirely conclusory. Express Mobile does not identify what the

alleged “run time files” are, what the alleged “virtual machine” is, what the alleged “database”

is, or offer any factual basis for its assertion that these claim elements are present in Confluence.

Likewise, Express Mobile provides no factual allegations supporting its assertion that

Confluence stores user-selected settings in a database. Indeed, Express Mobile’s allegations

suggest that the virtual machine and the browser are one and the same (the “web browser’s

virtual machine”), in contrast to the claim language which recites them as distinct elements

(“computers having a browser and a virtual machine”). These are precisely the type of “naked

assertion[s]” devoid of “further factual enhancement” that the Supreme Court has deemed

insufficient at the pleading stage. Twombly, 550 U.S. at 557. Indeed, courts have consistently

held that parroting claim language, without any supporting factual allegations, does not pass

muster under Twombly and Iqbal. See De La Vega v. Microsoft Corp., No. 19-612-ADA, 2020

WL 3528411, at *7 (W.D. Tex. Feb. 11, 2020) (dismissing an allegation of direct infringement

claim where the plaintiff only “provide[d] the claim language and . . . alleg[ations] that . . .

Defendant infringes [the claim]”).

       These allegations fail to provide notice to Atlassian of Express Mobile’s infringement

claims because they do not identify the specific instrumentalities accused of practicing the claim

limitations—leaving Atlassian unable to test and rebut these allegations. For example, how can

Atlassian test whether the accused virtual machine meets the claim limitations without knowing

what Express Mobile claims is the virtual machine?




                                                  6
         Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 11 of 25




         The failure of Express Mobile’s allegations is further revealed by comparing its

allegations across the three different products accused of infringement. The table below shows

Express Mobile’s allegations relating to the above claim limitations for Confluence, Trello, and

JIRA, with language unique to each product emphasized. Tellingly, the only differences in the

allegations across the three products, other than one minor difference for JIRA, are the product

names.

    Confluence Allegations               Trello Allegations                 JIRA Allegations
 “Confluence practiced a           “Trello practiced a method to     “JIRA practiced a method to
 method to allow users to          allow users to produce            allow users to produce
 produce Internet webpages on      Internet webpages on and for      Internet webpages, those
 and for computers having a        computers having a browser        pages representing tracked
 browser and a virtual             and a virtual machine capable     bug reports, tasks, or issues,
 machine capable of                of generating displays.” ¶ 43.    on and for computers having
 generating displays.” ¶ 29.                                         a browser and a virtual
                                                                     machine capable of
                                                                     generating displays.” ¶ 58.
 “On information and belief,       “On information and belief,       “On information and belief,
 Confluence stored user-           Trello stored user-selected       JIRA stored user-selected
 selected settings in a            settings in a database.” ¶ 47.    settings in a database.” ¶ 62.
 database.” ¶ 33.
 “Those user-selectable            “Those user-selectable            “Those user-selectable
 settings correspond to            settings corresponded to          settings corresponded to
 commands to a virtual             commands to a virtual             commands to a virtual
 machine. When a setting was       machine. When a setting was       machine. When a setting was
 selected, Confluence used it      selected, Trello used it to       selected, JIRA used it to
 to generate JSON code. One        generate JSON code. One or        generate JSON code. One or
 or more run time files            more run time files               more run time files
 containing HTML and               containing HTML and               containing HTML and
 JavaScript code                   JavaScript code                   JavaScript code
 communicated with the             communicated with the Trello      communicated with the JIRA
 Confluence web server to          web server to send and            web server to send and
 send and retrieve the encoded     retrieve the encoded user-        retrieve the encoded user-
 user-selected settings and        selected settings and thus        selected settings and thus
 thus generate the page.” ¶ 34.    generate the page.” ¶ 48.         generate the page. ¶ 63.

 “. . . when a user first loaded   “. . . when a user first loaded   “. . . when a user first loaded
 Confluence, the Confluence        Trello, the Trello web server     JIRA, the JIRA web server
 web server sent the run time      sent the run time files to the    sent the run time files to the
 files to the user’s web           user’s web browser. The run       user’s web browser. The run
 browser. The run time files       time files then communicated      time files then communicated



                                                  7
        Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 12 of 25




    Confluence Allegations               Trello Allegations                JIRA Allegations
 then communicated with the       with the Trello web server to     with the JIRA web server to
 Confluence web server to         retrieve the user-selectable      retrieve the user-selectable
 retrieve the user-selectable     settings stored in the            settings stored in the
 settings stored in the           database, and used them to        database, and used them to
 database, and used them to       generate virtual machine          generate virtual machine
 generate virtual machine         commands in the form of           commands in the form of
 commands in the form of          JSON code, which was sent         JSON code, which was sent
 JSON code, which was sent        to the web browser. The web       to the web browser. The web
 to the web browser. The web      browser’s virtual machine         browser’s virtual machine
 browser’s virtual machine        executed the JSON code.           executed the JSON code.
 executed the JSON code.          That execution, in                That execution, in
 That execution, in               combination with the              combination with the
 combination with the             commands in the run time          commands in the run time
 commands in the run time         files, generated the page in      files, generated the page in
 files, generated the page in     accordance with the saved         accordance with the saved
 accordance with the saved        settings.” ¶ 49.                  settings.” ¶ 64.
 settings.” ¶ 35

       The Complaint is devoid of any allegations making plausible that these three products,

which have different purposes and design, D.I. 1 ¶ 11, would infringe in exactly the same

manner. The fact that the infringement allegations allow you to freely interchange the product

names and nothing else is highly suggestive that they fail to include sufficient facts to make

plausible a claim of infringement by any one of the products.

               2.      The ’755 Patent Direct Infringement Allegations Are Deficient.

       Express Mobile’s direct infringement allegations for the ’755 patent suffer from the same

defects as its allegations for the ’397 patent. Once again, Express Mobile provides only

conclusory statements, parroting the claim language, that fail to put Atlassian on notice of

Express Mobile’s infringement theory. And once again, Express Mobile’s allegations for the

three separate Atlassian products are nearly identical, highlighting their deficiency.

       The chart below compares certain ’755 patent claim elements to the Complaint’s

corresponding Confluence allegations—and demonstrates that nearly every direct infringement




                                                 8
           Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 13 of 25




allegation is a conclusory recitation of claim language.4

         ’755 Patent Claim 23 Limitation                          Confluence Allegation(s)
    A method of providing information to a            “Confluence practices a method for providing
    device having a display from a web                information to a device having a display,
    component of a web service to a device on a       including a web browser. The information
    network.                                          comes from a web service, the Confluence web
                                                      server.” ¶ 85.
    Accepting, on the device, a first code over       “Confluence accepts and executes device- and
    the network, where said first code is device-     platform-dependent code from the Confluence
    dependent; accepting, on the device, a            web server, including HTML, CSS, and
    second code over the network, where said          JavaScript. It also accepts device-independent
    second code is device-independent and             code from the Confluence web server, which
    includes a plurality of symbolic names of         includes symbolic names of inputs and outputs.
    inputs and outputs associated with the web        Unlike the device-independent code, the device-
    service;                                          and platform-dependent code is written for
                                                      specific device platforms and devices, such as
                                                      browsers, laptops, tablets, or smartphones.” ¶ 86.
    Executing said first code on the device,          “The symbolic names are provided from a
    where the symbolic names are provided             registry of web components related to inputs and
    from a registry of one or more web                outputs obtainable over a network. The web
    components . . . and where the registry           components include images, text blocks, tables,
    includes (a) symbolic names required for          and other common web components.” ¶ 87.
    evoking one or more web components each
    related to a set of inputs and outputs . . .      “The registry that Confluence uses contains the
    where the symbolic names are character            address of a web service available over a
    strings that do not contain either a persistent   network (the Confluence web server) and
    address or pointer to an output value             symbolic names related to inputs and outputs of
    accessible to the web service and (b) the         the web service. The symbolic names are
    address of the web service;                       character strings that do not contain either a
                                                      persistent address or pointer to an output value.
                                                      The Confluence web server accepts both an
                                                      input symbolic name and one or more associated
                                                      input values from a user and returns one or more
                                                      outputs having an associated symbolic name.”
                                                      ¶ 88.

          Once again, Express Mobile’s allegations are wholly conclusory. For example, Express

Mobile does not identify what the “device-dependent” and “device-independent” code is that

satisfies that limitation, but rather generically states that Confluence accepts and executes it.


4
 This is not an exhaustive list of the deficient allegations for the ’755 patent as nearly every
direct infringement allegation is a conclusory recitation of claim language.


                                                      9
           Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 14 of 25




D.I. 1 ¶ 86. With respect to the “registry,” which is a key element of Claim 23, Express Mobile

does not even identify what the alleged registry is. Instead, Express Mobile generically alleges

that symbolic names “are provided from a registry” and that that registry meets the limitations

from Claim 23 (parroting the claim language without alleging any facts in support). Id. ¶¶ 87–

88. But it does not identify what that registry is, or how it meets those limitations, leaving

Atlassian guessing as to Express Mobile’s basis is for accusing Confluence of infringement.

          And, as it did for Claim 1 of the ’397 patent, Express Mobile copied and pasted its

deficient infringement allegations for Claim 23 of the ’755 patent across Atlassian’s three

products. The allegations for Trello and JIRA are thus deficient for the same reasons. Compare

D.I. 1 ¶¶ 85–89 (Confluence) with id., ¶¶ 97–101 (Trello) and id., ¶¶ 110–14 (JIRA).

                 3.      The ’287 and ’044 Patents Direct Infringement Allegations Are
                         Deficient.

          Express Mobile followed the same formula in alleging infringement of Claim 15 the ’287

and ’044 patents. The chart below compares limitations from Claim 15 of the ’287 patent to the

corresponding Confluence allegations. The claim language and associated allegations for Claim

15 of the ’044 patent are very similar, and are not repeated for the sake of efficiency.5

           ’287 Patent Claim 15 Limitation                       Confluence Allegation(s)
    A method of displaying content on a display       “Confluence practices a method for
    of a device having a Player, where said Player    displaying content on a display of a computer
    is a device- and platform-dependent code6         device having a Player – HTML, CSS, and
                                                      JavaScript code written for a particular device
                                                      platform, such as browsers, laptops, tablets,
                                                      and smartphones. The content is provided to
                                                      the user through a web browser on
                                                      webpages.” ¶ 135.

5
 This is not an exhaustive list of the deficient allegations for the ’287 and ’044 patents, as nearly
every direct infringement allegation is a conclusory recitation of claim language.
6
  The ’044 patent also requires the method to include “non-volatile computer memory” meeting
limitations similar to the “registry” in the ’287 patent. D.I. 1 ¶ 190.


                                                     10
       Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 15 of 25




      ’287 Patent Claim 15 Limitation                         Confluence Allegation(s)
defining a user interface (“UI”) object for        “The method includes computer memory that
presentation on the display, where said UI         stores a registry of symbolic names associated
object corresponds to a web component              with web components – including images,
included in a registry of one or more web          text blocks, tables, and other web
components . . . where the registry includes:      components. These components are related to
(a) symbolic names required for evoking one        inputs and outputs of a web service – the
or more web components each related to a set       Confluence web server – obtainable over a
of inputs and outputs of the web service           network, such as the Internet or corporate
obtainable over a network, where the               intranet.” ¶ 136.
symbolic names are character strings that do
not contain either a persistent address or         “The names stored in the registry are
pointer to an output value accessible to the       character strings that do not contain either a
web service, and (b) an address of the web         persistent address or pointer to an output
service                                            value accessible to the web service. Each
                                                   symbolic name has an associated data format
                                                   class type corresponding to specific user
                                                   interface objects that support that data format
                                                   type, and are associated with preferred user
                                                   interface objects. Confluence’s code,
                                                   including its HTML, JavaScript, and CSS
                                                   code, associates these symbolic names –
                                                   represented as element types, classes, and IDs
                                                   in the browser’s Document Object Model –
                                                   with specific user interface objects.” ¶ 137.

                                                   “The Confluence registry also includes the
                                                   address of the Confluence web server, a web
                                                   service.” ¶ 138.
where each defined UI object is either:            “Confluence also includes an authoring tool
(1) selected by a user of an authoring tool; or    that lets users define user interface objects for
(2) automatically selected by a system as a        presentation on the web browser. These user
preferred UI object corresponding to a             interface objects correspond to the web
symbolic name of the web component                 components stored in the registry. The
selected by the user of the authoring tool;        authoring tool accesses the computer memory
selecting the symbolic name from said web          to select the appropriate symbolic name
component corresponding to the defined UI          corresponding to the web component and
object, where the selected symbolic name has       associates it with the defined user interface
an associated data format class type               object. A particular symbolic name is only
corresponding to a subclass of UI objects that     available for particular types of user interface
support the data format type of the symbolic       objects, and the defined user interface object
name, and has the preferred UI object              is automatically selected by the system as the
                                                   preferred object corresponding to the
                                                   symbolic name of the web component
                                                   selected by the user of the authoring tool. For
                                                   example, a CSS stylesheet may associate all



                                                  11
        Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 16 of 25




       ’287 Patent Claim 15 Limitation                       Confluence Allegation(s)
                                                    symbolic names with a given type of object.”
                                                    ¶ 139.

       These allegations fail to sufficiently allege facts establishing, or even allowing an

inference, that Atlassian infringes key claim limitations of the ’287 patent. As with the ’755

patent allegations, these allegations fail to identify what the “registry” is, instead merely alleging

it meets parroted claim language.7 The ’287 patent allegations also fail to identify what

constitutes “authoring tool,” again merely alleging that Confluence contains them and that they

meet the claim limitations. D.I. 1 ¶ 139.

       Regarding the “player” limitation, Express Mobile points to “HTML, CSS, and

JavaScript code written for a particular device platform, such as browsers, laptops, tablets, and

smartphones” as the claimed “player,” but fails to include any specifics about what “device

platform” it is actually accusing, or what corresponds to these alleged engines or renderers in

various browsers and operating systems. E.g., D.I. 1 ¶ 135. Even to the extent that these

elements could be considered the claimed “player,” there are no allegations that Atlassian itself

produces or provides the web browsers or operating systems that Express Mobile alleges

includes the claimed player. Instead, these functionalities are provided by third-parties. See id.

“Because [Express Mobile] does not include even a short written description of how the accused

instrumentalities meet the [‘player’] limitation, [the] complaint fails to state a claim upon which

relief can be granted.” De La Vega, 2020 WL 3528411, at *6.




7
  Nor does Express Mobile identify what constitutes the required “non-volatile computer
memory” that meets those limitations in Claim 15 of the ’044 patent, again alleging in a
conclusory manner that Confluence contains non-volatile memory that meets those limitations.
Id. ¶ 193.


                                                  12
          Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 17 of 25




       Express Mobile also fails to allege facts relating to how, or even whether, “preferred UI”

objects are selected. Express Mobile alleges that “[a] particular symbolic name is only available

for particular types of user interface objects, and the defined user interface object is

automatically selected by the system as the preferred object corresponding to the symbolic name

of the web component selected by the user of the authoring tool.” D.I. 1 ¶ 139. But there are no

accompanying factual allegations supporting Express Mobile’s claim that these text fields are

favored over other UI objects as the construction of “preferred UI object” that Express Mobile

agreed the claim requires. It is just as likely that these UI objects are simply assigned, not

selected or favored over other potential UI objects, and thus, cannot plausibly be considered

“preferred” UI objects, under any construction of the term.

       And, similar to the ’397 and ’755 patents, Express Mobile’s infringement allegations for

Trello and JIRA are substantively identical to the Confluence allegations. Compare id. ¶¶ 135–

41 & 191–97 (Confluence) with id., ¶¶ 149–55 & 205–11 (Trello) and id., ¶¶ 164–70 & 220–26

(JIRA).

       B.      Express Mobile Has Not Alleged Facts Sufficient to Support an Induced
               Infringement Claim.

       Express Mobile fails to sufficiently allege that Atlassian induced infringement of any of

the Patents-In-Suit. The earliest date by which Express Mobile alleges Atlassian received notice

of the Patents-In-Suit was February 6, 2020, when Express Mobile sent Atlassian a letter. That

letter was sent months after the ’397 patent expired, failed to specifically allege that any

Atlassian product infringed any specific claim of the Patents-In-Suit, mentioned only two of the

three accused products, only alleged Atlassian’s customers infringe one of the Patents-In-Suit,

and, even as to that patent, did not include sufficient information to provide Atlassian with

knowledge to induce infringement.



                                                  13
        Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 18 of 25




       “To succeed on its induced infringement claim, Plaintiff must allege facts showing that

[Defendant]: (1) had actual knowledge of the patent; (2) knowingly induced a third-party to

infringe the patent; and (3) had specific intent to induce the patent infringement.” Affinity Labs

of Tex., LLC v. Blackberry Ltd., No. 13-362-WSS-JCM, 2014 WL 12551207, at *2 (W.D. Tex.

Apr. 30, 2014). To demonstrate knowledge, the complaint must sufficiently allege both that “the

defendant knew of the patent and that ‘the induced acts constitute patent infringement.’”

Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1922 (2015) (quoting Global-Tech

Appliances, Inc. v. SEB S.A., 563 U.S. 754, 762 (2011)). Notices containing only conclusory

allegations of infringement fail to provide requisite knowledge to induce. See Deere & Co. v.

AGCO Corp., No. 18-827-CFC, 2019 WL 668492, at *6–7 (D. Del. Feb. 19, 2019) (pre-suit

letter must explain how the accused products infringe the asserted patents).

       To demonstrate specific intent, the patent owner “must show that the accused inducer

took an affirmative act to encourage infringement with the knowledge that the induced acts

constitute patent infringement.” Microsoft Corp. v. DataTern, Inc., 755 F.3d 899, 904 (Fed. Cir.

2014) (citing Glob-Tech Appliances, Inc., 563 U.S. at 765). Thus, to state a plausible claim for

induced infringement, Express Mobile’s Complaint “must contain facts plausibly showing that

[defendant] specifically intended their customers to infringe the [patents-in-suit] and knew that

the customer’s acts constitute infringement.’” Affinity Labs of Tex., 2014 WL 12551207, at *3

(quoting In re Bill of Lading Transmission, 681 F.3d 1323, 1339 (Fed. Cir. 2012)). Express

Mobile’s allegations fail this standard.8


8
 Express Mobile’s allegation of induced infringement should also be dismissed because its
direct infringement claim fails. De La Vega, 2020 WL 3528411, at *7 (quoting In re Bill of
Lading Transmission, 681 F.3d at 1336) (“To support a claim for indirect infringement, a
plaintiff must plead ‘facts sufficient to allow an inference that at least one direct infringer
exists.’”).


                                                 14
        Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 19 of 25




               1.      The ’397 Patent.

       As a threshold matter, Express Mobile fails to allege Atlassian had knowledge of the ’397

patent before it expired: Express Mobile alleges Atlassian had knowledge of that patent as of

February 6, 2020, D.I. 1 ¶ 36, two months after it expired in December 2019. As explained

below, the Complaint is also devoid of any allegations that would make the other elements of

inducement (i.e., knowing inducement and specific intent) plausible. Thus, claims alleging that

Atlassian induced infringement of the ’397 patent should be dismissed.

               2.      The ’755, ’287, and ’044 Patents.

       Express Mobile’s induced infringement allegations regarding the remaining Patents-In-

Suit also fail. Express Mobile’s induced infringement allegations are contained in two

boilerplate paragraphs it repeats for each product and for each patent. The first repeated

paragraph alleges that Atlassian possessed knowledge of patent infringement when it “received

notice,” and that it had “aid[ed] and abett[ed] others . . . to infringe” by “advertising [the

Accused Products] as a way for employees to collaborate on pages available on the web.” E.g.,

D.I. 1 ¶ 91. The second repeated paragraph generally alleges that Atlassian’s advertisements

aided and abetted infringement. E.g., id. ¶ 92. In short, Express Mobile’s induced infringement

allegations are based on alleged knowledge of the Patents-In-Suit by Atlassian, coupled with the

fact that Atlassian advertises and supports its products. But Express Mobile’s repeated

allegations of induced infringement, “save for changing the patent number,” does not properly

state an induced infringement claim. Iron Oak Techs., LLC v. Acer Am. Corp., No. 17-143-RP,

2017 WL 9477677, at *6 (W.D. Tex. Nov. 28, 2017). These allegations fail to sufficiently allege

either knowledge or specific intent. Either flaw is independently fatal.

       First, Express Mobile fails to allege any facts suggesting Atlassian knew its customers’

actions infringed the Patents-In-Suit. The only potential sources of Atlassian’s knowledge are


                                                  15
        Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 20 of 25




(1) the February 2020 letter from Express Mobile and (2) the Complaint. Neither is sufficient for

establishing Atlassian’s knowledge of infringement.

       The pre-suit letter, referenced but not attached to the Complaint, does not provide

Atlassian with adequate notice of infringement.9 See Declaration of Timothy C. Saulsbury in

Support of Defendants’ Motion to Dismiss, Ex. 1 (Feb. 6, 2020 Ltr. from Devlin to Simons).

The letter fails to identify any specific Atlassian product as infringing any specific patents, and is

devoid of any details about how Atlassian’s products infringe Express Mobile’s patents. The

letter mentions only that use of Atlassian’s products infringes the ’044 patent (it does not even

claim that Atlassian infringes the ’755 or ’287 patents), but even this single “example” of

purported infringement is merely a shortened recitation of one of the patent’s independent

claims. Compare ’044 Patent at 39:18-40:15 (Claim 15) with Ex. 1 at 1–2. The pre-suit letter

does not mention or describe how either Confluence or Trello infringes the ’044 (or any other)

patent, and thus cannot possibly have provided adequate knowledge. See Deere & Co., 2019

WL 668492, at *6–7; see also Maxell Ltd. v. Apple Inc., No. 19-36-RWS, 2019 WL 7905455, at

*5–6 (E.D. Tex. Oct. 23, 2019) (pre-suit letter that did not “identif[y] the infringing products

or . . . [state] that those products infringed any of the patents” was insufficient to support

requisite knowledge for indirect infringement). And with respect to the third accused product in

this case, JIRA the letter does not even mention it at all.10 Id. at 1.



9
  This Court can consider this letter on a motion to dismiss because Express Mobile references
the letter it allegedly provided Atlassian in the Complaint and the alleged notice is central to
Express Mobile’s claim. See e.g., D.I. 1 ¶ 90; Lone Star Fund V (U.S.) L.P. v. Barclays Bank
PLC, 594 F.3d 383, 387 (5th Cir. 2010) (this Court can consider “any documents attached to the
motion to dismiss that are central to the claim and referenced by the complaint”).
10
  Yet Express Mobile alleges that it provided notice that JIRA infringed the Patents-In-Suit.
See, e.g., D.I. 1 ¶¶ 115–16.


                                                  16
        Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 21 of 25




        Nor can the filing of the Complaint provide that knowledge. See Aguirre v. Powerchute

Sports, LLC, No. 10-702-XR, 2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011) (“To the

extent [the plaintiff] relies on knowledge of [the plaintiff’s] patent after the lawsuit was filed,

such knowledge is insufficient to plead the requisite knowledge for indirect infringement.”); see

also Castlemorton Wireless, LLC v. Bose Corp., No. 20-29-ADA, 2020 WL 6578418, at *5

(W.D. Tex. July 22, 2020) (dismissing an induced infringement claim where the “complaint does

not plead any facts that would support an allegation of pre-suit knowledge”). Additionally,

because the Complaint failed to adequately allege direct infringement of the Patents-In-Suit, as

discussed above, it cannot provide the requisite knowledge to establish inducement. See Affinity

Labs of Tex., 2014 WL 12551207, at *4 (dismissing claims when court is forced to “speculate as

to the extent and scope of [plaintiff’s] induced infringement claim,” and the “allegations are not

sufficient to satisfy the pleading standard established in Iqbal and Twombly”).

        Second, Express Mobile fails to allege facts supporting an inference that Atlassian had

the specific intent to induce its customers to infringe. Neither of Express Mobile’s repeated

inducement paragraphs suggests Atlassian knew its actions would induce its customers to

infringe the Patents-In-Suit, and courts have held that general allegations such as these relating to

advertising, marketing, and instruction materials are insufficient to make allegations of specific

intent plausible. See, e.g., id. at *6 (“Plaintiff’s generalized allegations that [Defendant] induced

others to infringe the [patent-in-suit] through its marketing and sales tactics are . . . insufficient”

to support an induced infringement claim); Google LLC v. Princeps Interface Techs. LLC,

No. 19-6566-EMC, 2020 WL 1478352, at *4 (N.D. Cal. Mar. 26, 2020) (dismissing induced

infringement claims based on “general and imprecise references” to the fact that the defendant




                                                  17
        Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 22 of 25




“distribut[ed] the Accused Instrumentalities and provid[ed] instructional materials and/or

services related to the Accused Instrumentalities”).

       Express Mobile has failed to adequately plead facts that give rise to an inference of

inducement and so those claims should be dismissed. See Joao Control & Monitoring Sys., LLC

v. Protect Am., Inc., No. 14-134-LY, 2015 WL 3513151, at *5 (W.D. Tex. Mar. 24, 2015)

(dismissing induced infringement claims because it “suffer[s] from the . . . lack of inference-

supporting facts and reliance on conclusory statements that merely mirror the elements of the

cause of action”).

       C.      Express Mobile’s Enhanced Damages Request Should Be Dismissed.

       Express Mobile alleges willful infringement of all four Patents-In-Suit based on

purported pre-suit knowledge of the Patents-In-Suit. For each of the patents and for each of the

three Atlassian products, the allegation states in total: “Since February 6, 2020, Atlassian’s

infringement of the [patent-in-suit] has been willful.” See e.g., D.I. 1 ¶ 39. As with inducement,

Express Mobile fails to allege Atlassian even knew of the ’397 patent before it expired in 2019,

making a claim for willful infringement of that patent untenable.

       Express Mobile’s willfulness allegations for the remaining Patents-In-Suit also fail. The

willfulness contentions amount to alleging that Atlassian (1) knew of the patents starting in

February 2020, and (2) continued to infringe after receiving that notice. As explained above

with respect to induced infringement, Express Mobile fails to allege any facts suggesting

Atlassian knew its conduct (or its customers’ conduct) was infringing.11 Express Mobile’s



11
   Moreover, the Complaint cannot serve as a basis for establishing the requisite knowledge of
willful infringement because pre-suit knowledge of the patent-in-suit is required to state a claim
for willful infringement. See Inhale, Inc. v. Gravitron, LLC, No. 18-762-LY, 2018 WL 7324886,
at *3 (W.D. Tex. Dec. 10, 2018).


                                                 18
          Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 23 of 25




claims for willful infringement fail for the additional reason that it alleges no facts suggesting

Atlassian’s decision to continue offering its products after receiving notice amounted to

“egregious” misconduct. See Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1935 (2016)

(enhanced damages reserved for “egregious cases of misconduct beyond typical infringement”);

Ganas, LLC v. Dell Inc., No. 12-324-JRG, 2013 WL 12144147, at *2 (E.D. Tex. July 25, 2013)

(dismissing willful infringement claim based just on “notice being made as of the date of

correspondence with . . . Defendant, or at least as early as the date of the filing of th[e]

Complaint,” but lacking in “any particular facts that might support willfulness”); see also Finjan,

Inc. v. Cisco Sys. Inc., No. 17-72-BLF, 2017 WL 2462423, at *5 (N.D. Cal. June 7, 2017)

(dismissing willful infringement claims where complaint did not include any “specific factual

allegations about [defendant’s] subjective intent, or any other aspects of [defendant’s] behavior

that would suggest its behavior was ‘egregious’”).

          Instead, Express Mobile offers only conclusory allegations regarding willfulness, devoid

of any factual basis to support its request for enhanced damages, and so its willful infringement

claim should be dismissed. See Meetrix IP, LLC v. Cisco Sys., Inc., No. 18-309-LY, 2018 WL

8261315, at *3 (W.D. Tex. Nov. 30, 2018) (dismissing willfulness claim because merely stating

the “legal conclusions” that the defendant willfully infringed is a “fatal flaw[]” to a willfulness

claim).

IV.       CONCLUSION

          For the above reasons, the Complaint’s claims for direct, induced, and willful

infringement fail to satisfy the applicable pleadings standards. Atlassian respectfully requests

that the Complaint be dismissed in its entirety.




                                                   19
       Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 24 of 25




Dated: December 22, 2020           Respectfully submitted,



                                By: /s/ Melissa R. Smith
                                   TIMOTHY C. SAULSBURY (Pro Hac Vice)
                                   tsaulsbury@durietangri.com
                                   ADAM R. BRAUSA (Pro Hac Vice)
                                   abrausa@durietangri.com
                                   VERA RANIERI (Pro Hac Vice)
                                   vranieri@durietangri.com
                                   RAGHAV R. KRISHNAPRIYAN (Pro Hac Vice)
                                   rkrishnapriayn@durietangri.com
                                   ERIC C. WIENER (Pro Hac Vice)
                                   ewiener@durietangri.com
                                   DURIE TANGRI LLP
                                   217 Leidesdorff Street
                                   San Francisco, CA 94111
                                   Telephone: 415-362-6666
                                   Facsimile: 415-236-6300

                                   MOON HEE LEE (Pro Hac Vice)
                                   mlee@durietangri.com
                                   DURIE TANGRI LLP
                                   953 East 3rd Street
                                   Los Angeles, CA 90013
                                   Telephone: 213-992-4499
                                   Facsimile: 415-236-6300

                                   MELISSA R. SMITH (TX SBN 24001351)
                                   melissa@gillamsmithlaw.com
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, TX 75670
                                   Telephone: 903-934-8450
                                   Facsimile: 903-934-9257

                                   Attorneys for Defendants
                                   ATLASSIAN CORP. PLC and
                                   ATLASSIAN, INC.




                                     20
        Case 6:20-cv-00805-ADA Document 24 Filed 12/22/20 Page 25 of 25




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(b)(1) on December 22, 2020.


                                                             /s/ Melissa R. Smith
                                                               Melissa R. Smith




                                               21
